10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 1 of 30

HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

QUINN EMANUEL URQUHART & SULLIVAN, LLP
Yury Kapgan (Bar No. 218366)
yurykapgan@quinnemanuel.com
Robert M. Schwartz (Bar No. 117166)
robertschwartz@quinnemanuel.com
Michael T. Zeller (Bar No. 196417)
michaelzeller@quinnemanuel.com
Diane Cafferata (Bar No. 190081)
dianecafferata@quinnemanuel.com
Patrick Schmidt (Bar No. 274777)
patrickschmidt@quinnemanuel.com
865 South Figueroa Street, 10th Floor
Los Angeles, California 90017
Telephone: (213) 443-3000
Facsimile: (213) 443-3100

Michael F. LaFond (Bar No. 303131)
michaellafond@quinnemanuel.com
555 Twin Dolphin Drive, 5th Floor
Redwood Shores, California 94065
Telephone: (650) 801-5000
Facsimile: (650) 801-5100

Attorneys for Plaintiff Wisk Aero LLC

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
WISK AERO LLC, CASE NO. 3:21-cv-02450-WHO
Plaintiff, PLAINTIFF WISK AERO LLC’S
OPPOSITION TO DEFENDANT’S
vs. MOTION TO STRIKE PLAINTIFF’S
SECTION 2019.210 STATEMENT
ARCHER AVIATION INC.,
Defendant. Action Filed: April 6, 2021

Hearing Date: July 21, 2021
Hearing Time: 2:00 P.M.

Hearing Location: Courtroom 2
Honorable Judge William H. Orrick

 

 

Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 2 of 30

 

TABLE OF CONTENTS
Page
UNREDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED. .......ccceeceseceeseeeeeees 1
I. INTRODUCTION... .ccscssesecssescceccsseseceneseseneacenesaecssssevssesecaecaneaecaeesssanesseenseaeeneseseserevaeenses 1
Il. LEGAL STANDARD 1... ececcccccssesecsneecscessenesseecnecaeenecaeenessesasenecaecaneaesaeesasanenaseeeeatensensenses 2
A. Fed. R. Civ. P. 12(f) Requires Viewing the Pleadings In The Light Most
Favorable to WiSK .0.......cceeseceseceeeseeeeeecscesecesesececseeeaecscesaseraseaseeaeenesesenesseeeaesateaseeess 2
B. Section 2019.210 Requires Wisk to Identify Its Trade Secrets With
Reasonable Particularity ............ccccssecssscsscesseecssecssecesscessecsenceessessuecsneceneeseecseeseneseeesens 2
C. To Defeat Archer’s Motion, Wisk Need Only Identify A Single Trade
Secret With Reasonable Particularity.............:cesccssccssccestsecsnecsseceeesesecsnesseesetssesaeesaes 3
D. The Merits Are Not At Issue Here .00...... eee ececcescessecenecececeeeeeeeaceecesessnesseeeaeseaeeneerees 4
TIT. 9 ARGUMENT) 0... cceeecesesessceccccscesessneeccesaeencssesessnecseeaecaesacesesanevesaesaneacsaeesesaneesenecaeeneeaeenees 5
A. Archer Waived Objection To Wisk’s Identification of Trade Secrets For
Trade Secrets Archer Chose Not To Address In Its Motion To Strike... ee 5
B. Archer’s Motion Relies Entirely On The Application Of An Erroneous
Standard... sceccsscessecseecceseessccsacesccesessnecsceesesaecseesssessseceeeeecseeseesseevseeaeeseeeasesseeneres 5
1. Though Not Required, Wisk’s § 2019.210 Statement Describes The
Economic Value Of Its Alleged Secrets............ccsccsssecssecssesssseeecseeeesneeeaneres 7
2. Though Not Required, Wisk Has Described How Its Trade Secrets
Were The Subject Of Reasonable Efforts To Maintain Secrecy...............008 9
C. Wisk’s 2019.210 Statement Defines Its Trade Secrets With Reasonable
Particularity .0........ccccsccsssccsssecscccsncccscecenecenecsseeccaecsssssesesaeesaeeseneeessessuesenecsueeenuecsessnes 10
1. Wisk’s § 2019.210 Statement Is Not Limited To General Categories......... 11
2. Wisk’s Statement Adequately Identifies Its Trade Secrets Within
DOCUMEMIHS ...0.... ee eeeeceeeecesececseeesceesccecsnecseeseceessaesaeseseseasesaeetseeesneesaeerseeeeneees 13
3. Archer’s Complaints About “Catch-All” Phrases Are Disingenuous.......... 14
D. Archer’s Remaining Complaints Are Baseless, As They Rely on
Inapplicable Standards and Feigned Confusion .............ccccsccsscsseesecsseeseeeeesessnessees 15
1. Trade Secrets 1-4 Are Sufficiently Identified 0.0.0.0... ec ceseeseseteesseesereeenees 16
2. The Remaining Trade Secrets Are Sufficiently Identified... eee 18
IV. TO THE EXTENT ANY TRADE SECRET IDENTIFICATION IS
DETERMINED INSUFFICIENT, WISK SHOULD BE GIVEN LEAVE TO
AMEND 1... eesccssesscsnesecenesecenceaeencsecssenesacessesecasesesanesecnssaeeneasesasenecaesaseaesaeesesaneneseqeeaeeneeaeeases 24
-j- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

V.

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 3 of 30

CONCLUSION occ ceccescssecesesesesscsseeseessesseevanessessascaaesssesessressessaesaecsessasenssesaeseasseseeesans® 25

-li- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 4 of 30

 

TABLE OF AUTHORITIES
Page
Cases

Advanced Modular Sputtering, Inc. v. Superior Court,

132 Cal. App. 4th 826 (2005)..........cccccsscsssesseeesseesseeseneeeseees 1,3, 4, 7, 11, 14, 16, 21, 22, 23, 24
Albert’s Organics, Inc. v. Holzman,

2020 U.S. Dist. LEXIS 135492 (N.D. Cal. July 30, 2020)... eceessscssecsrecssesseeseesseeeeseneseness 16
B. Braun Med. Inc. v. Rogers,

2006 U.S. App. LEXIS 884 (9th Cir. 2006)...........cccceccccssecsnecsecesseecseecseessseseaecsseeseeeesesessnesenes 10
Bal Seal Eng’G vy. Nelson Prods.,

2017 U.S. Dist. LEXIS 232297 (C.D. Cal. March 13, 2017).........ccccssssscsscsssesecseeseeseeessessseeseans 7
Bladeroom Grp. Ltd. v. Facebook, Inc.,

2018 U.S. Dist. LEXIS 10905 (N.D. Cal. Jan. 23, 2018) 0.0... ceeeseesesseeereesneseees 3, 6, 7, 9, 21, 23
Brescia y. Angelin,

172 Cal. App. 4th 133 (2009)... eecesccsseestsesseesereeeneeesnevens 1, 3, 4, 6, 7, 10, 11, 16, 18, 20, 22
Cisco Sys. v. Chung,

2021 U.S. Dist. LEXIS 240028 (N.D. Cal. 2020).........ccccsscssscstecssecsceseeeseeesessessressnesseesess 2, 6, 12
Colaprico y. Sun Microsystems, Inc.,

758 F. Supp. 1335 (N.D. Cal. 1991) ooo... ee cecccsssessssecsnesencesseecscecenessseecaecsaecsseeeeasessuesenecsneeesneens 2
Computer Econ., Inc. v. Gartner Grp., Inc.,

50 F. Supp. 2d 980 (S.D. Cal. 1999) oo... ee ccccssscsssessecseccsseecscecsnecsseseaeecsaeceseeeeesessueseneceneeeseesens 2
Erie R.R. v. Tompkins,

304 U.S, 64 (1938) .... ee ceccccssecssecssecesssescessneccscecsnecseeesaeecsaecsssssssecsecsaceseneecatevsneseneeeauecsaessesenssenes 2
Genentech, Inc. v. JHL Biotech, Inc.,

2019 U.S. Dist. LEXIS 36140 (N.D. Cal. March 1, 2019) occ eesesscssecssecseesseeseeesseeseees 11, 22
I-Flow Corp. v. Apex Med. Techs., Inc.,

2008 U.S. Dist. LEXIS 44551 (S.D. Cal. May 23, 2008) ..........cccccssssssseessessscssesseessesseesssesssesseass 4
In re 2TheMart.com, Inc., Sec. Litig.,

114 F. Supp. 2d 955 (C.D. Cal. 2000)... cescccssecsseesseeessecsaceseeeeessecsueceecsnseseeecsnessseseseeesaeesaes 2
Inteliclear, LLC v. ETC Global Holdings, Inc.,

978 F.3d 653 (Oth Cir, 2020)... ccscsscessssessecsecceessecsnecsneceseessecssessseeeesecsaeeseeseessessneees 3, 4, 5, 25
Krainski v. Nevada ex,

616 F.3d 963 (Oth Cir, 2010)... ceccecssccssecssscessecsseeseseecanecsnecsnecsseecseeceeessessecaecsuecessessnessneeenees 25
Loop Al Labs Inc. v. Gatti,

195 F. Supp. 3d 1107 (N.D. Cal. 2016) 0... cceccssceseeesssesccsseeeessessnecenecsneesesecssesseeeesssesseesanes 15
Loop AI Labs, Inc. v. Gatti,

2015 U.S. Dist. LEXIS 170349 (N.D. Cal. Dec. 21, 2015) ......eceecsscssecsrecssessesseesseeeesenssenees 25

-iii- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 5 of 30

M/A COM Tech. Sols., Inc. v. Litrinium, Inc.,
2019 U.S. Dist. LEXIS 228417 (C.D. Cal. Sept. 3, 2019)... eesesssescssessesseesseeseeenes 14, 15, 19

Openwave Messaging, Inc. v. Open-Xchange, Inc.,
2018 U.S. Dist. LEXIS 17776, 2018 WL 692022 (N.D. Cal. Feb. 2, 2018) oo. eeeeeeeeeeeees 6

Perlan Therapeutics, Inc. v. Superior Court,
178 Cal. App. 4th 1333 (2009)... ec cecceeccsseseseneeceeeeeatensesecesesesaeeeeeaesaeesesenenseaees 4,6, 10, 11, 19

Phoenix Techs., Ltd. v. DeviceVM, Inc.,
2010 WL 8590525 (N.D. Cal. Mar. 17, 2010) .......cecccsscsssssscssecssecsecssseeeeseesssssesenesscessesseesseeess 3,4

Proofpoint, Inc. v. Vade Secure, Inc.,
2020 U.S. Dist. LEXIS 69048 (N.D. Cal. Apr. 20, 2020)..........cccccssssesssessesecseesseesseessesseeseens 6,7

ReadyLink Healthcare vy. Cotton,
126 Cal. App. 4th 1006 (2005)... cc eececseeseesssesesaeenceaeeasesecssesecaeceseaesaeesesanerseenecateneesesasenesaeeas 24

Redfin Corp. v. iPayOne, LLC,
2018 U.S. Dist. LEXIS 45698 (W.D. Wash. March 20, 2018) ........cccsceccssestseeeeseseseeeeeeeeseerers 20

San Jose Constr., Inc. v. S.B.C.C., Inc.,
155 Cal. App. 4th 1528 (2007)... ccccsccssccssssessreseeecsseeceecsnesseecuecsaecseeeesssessecseneceneeesuessnesenees 24

Social Apps, LLC v. Zynga, Inc.,
No. 4:11-CV-04910 YGR, 2012 U.S. Dist. LEXIS 82767 (N.D. Cal. June 14, 2012).............. 13

Sunbelt Rentals, Inc. v. Victor,
2014 U.S. Dist. LEXIS 14416 (N.D. Cal. Feb. 5, 2014)... ceessessessecsecsnesseesseeseesseesessnsseness 10

Uniloc United States, Inc. v. Apple, Inc.,
2018 U.S. Dist. LEXIS 58594 (N.D. Cal. Apr. 5, 2018).........cccsccssscssesseesscssessreseeseecsnecssesseesseass 2

WeRide Corp. v. Kun Huang,
379 F. Supp. 3d 834 (N.D. Cal. 2019) oo... cesccesecssesessneesceeceseeeseeesecseesacenecsesasesessrenseaeeanens 3, 24

Whittlestone, Inc. v. Handi-Craft Co.,
618 F.3d 970 (9th Cir. 2010).........eccscssessscsecsnecsecsseessecseesscscecsnesseessecssecseessseseseneeesessesenessnesaeeases 2

Whyte v. Schlage Lock Co.,
101 Cal. App. 4th 1443 (2002)... ceccsceceeseseeeseenecsecscesecssesscaesaseeeseeessenecaeenecaeeacesseanens 10, 17

Statutory Authorities
Cal. Civ. Code § 3426.1 oo... .cccccssscccssscecsecesstecessececsnececsnecesaseceseeceesuececssecesaseceseececsuecesaeeeesaeeeennes 8,9

Cal. Civ. Proc. Code § 2019.210 0... ecsssccesseessecssssesessecsesnececsnecesasesecaecessnececaeesecaeeseseesecsnesesaeesees 2

Fed. R. Civ. P. 12(f) cesccesesscssssessssecssssscssecssscsuscsucssucssesssesauessvessessessaresscesecsnucsasssavesucssucsusesneesucsscsseesees 2
Fed. R. Civ. P. 26 we. ccccessssscsssessssceresesscsessassesevscseesessscessscsesscerevssacsessasaccecaseeesesasecasecaesessessavaseessasaseess 7
-iv- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 6 of 30

L INTRODUCTION

In connection with its motion for preliminary injunction, Plaintiff Wisk Aero LLC
(“Wisk”) submitted a detailed 74-page § 2019.210 disclosure that identified 52 separate trade
secrets with reasonable particularity. Defendant Archer Aviation Inc. (“Archer”) has moved to
strike this statement, not because it is insufficient under the law, but because it would have to
abandon its latest effort to dismiss Wisk’s trade secret claims, which incorporate this statement by
reference.

Archer’s arguments against Wisk’s § 2019.210 disclosure have no merit. First, Archer
attacks only 19 of the 52 trade secrets identified in the statement, waiving any objection as to the
33 remaining trade secret identifications. On this basis alone, its motion to strike the entire
statement should be denied.

Second, most of Archer’s arguments rest on its application of legal principles that have
nothing to do with the requirements of § 2019.210, and instead go to whether Wisk’s trade secret
claims will succeed on the merits. That is improper. Advanced Modular Sputtering, Inc. v.
Superior Court, 132 Cal. App. 4th 826, 835 (2005). For example, Archer complains that Wisk
failed to specify whether or not the identified trade secrets have value or are secret. These claims
are factually untrue, but they are of no moment here anyway. These are issues that are to be
decided on the merits and not at this juncture. Brescia v. Angelin, 172 Cal. App. 4th 133, 147-149
(2009). This information is not required to identify trade secrets with reasonable particularity.

Archer’s motion also presents other straw man arguments. For example, it claims Wisk
failed to identify its trade secrets like claims that appear at the end of a patent, did not identify
specific page numbers, and identified too many documents to support its identification of trade
secrets. These requirements do not exist. Wisk was required to make a showing that is reasonable,
ie., fair, proper, just and rational under all of the circumstances. It has done that. Because Wisk

identified its trade secrets with reasonable particularity, Archer’s motion should be denied.

-1- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 7 of 30

Il. LEGAL STANDARD
A. Fed. R. Civ. P. 12(f) Requires Viewing the Pleadings In The Light Most
Favorable to Wisk

Federal Rule of Civil Procedure 12(f) provides that the court “may strike from a pleading
any insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.
Civ. P. 12(f). “The function of a [Rule] 12(f) motion to strike is to avoid the expenditure of time
and money that must arise from litigating spurious issues by dispensing with those issues prior to
trial.” Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9 Cir. 2010). However, motions
to strike are disfavored and “should not be granted unless it is clear that the matter to be stricken
could have no possible bearing on the subject matter of the litigation.” Colaprico v. Sun
Microsystems, Inc., 758 F. Supp. 1335, 1339 (N.D. Cal. 1991) (emphasis added).

When a court considers a motion to strike, it “must view the pleadings [trade secret
disclosure] in light most favorable to the pleading party.” Uniloc United States, Inc. v. Apple, Inc.,
2018 U.S. Dist. LEXIS 58594, at *1 (N.D. Cal. Apr. 5, 2018). A court must deny a motion to
strike if there is any doubt whether the allegations in the pleadings might be at issue in the action.
Cisco Sys. v. Chung, 2021 U.S. Dist. LEXIS 240028, at *7 (N.D. Cal. 2020) (denying motion to
strike identification of trade secrets), citing In re 2TheMart.com, Inc., Sec. Litig., 114 F. Supp. 2d
955, 965 (C.D. Cal. 2000).

B. Section 2019.210 Requires Wisk to Identify Its Trade Secrets With Reasonable

Particularity

Prior to commencing discovery, California trade secret plaintiffs must “identify the trade
secret[s]” at issue “with reasonable particularity.” Cal. Civ. Proc. Code § 2019.210; Computer
Econ., Inc. v. Gartner Grp., Inc., 50 F. Supp. 2d 980, 992 (S.D. Cal. 1999) (applying § 2019.210
in federal court pursuant to Erie R.R. v. Tompkins, 304 U.S. 64 (1938)). The term “reasonable
particularity” requires that a plaintiff “make some showing that is reasonable,” which, in effect,
means “fair, proper, just, and rational, under all of the circumstances to identify its alleged trade
secret in a manner that will allow the trial court to control the scope of subsequent discovery,

protect all parties’ proprietary information, and allow them a fair opportunity to prepare and
-2- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 8 of 30

present their best case or defense at a trial on the merits.” Advanced Modular Sputtering, 132 Cal.
App. 4th at 835.

The reasonable particularity requirement “is not statutorily defined.” Bladeroom Grp. Lid.
v. Facebook, Inc., 2018 U.S. Dist. LEXIS 10905, at *7 (N.D. Cal. Jan. 23, 2018) (finding trade
secret plaintiff identified trade secrets with reasonable particularity). In fact, § 2019.210 is
purposely vague to permit “play in the joints.” Jd. (quoting Advanced Modular Sputtering, 132
Cal. App. 4th at 835). A plaintiff is required to “identify the alleged trade secret with adequate
detail to allow the defendant to investigate how it might differ from matters already known and to
allow the court to craft relevant discovery.” Brescia, 172 Cal. App. 4th at 147.

Notably, the reasonable particularity requirement does not demand that a plaintiff “define
every minute detail of its claimed trade secret at the outset of litigation” or that a trial court
“conduct a miniature trial on the merits of a misappropriation claim before discovery
commences.” Advanced Modular Sputtering, 132 Cal. App. 4th at 835-36. At this stage,
“reasonable particularity” is a low standard; “[t]he plaintiff need not spell out the details of the
alleged trade secrets,” and may simply identify “the boundaries within which the secret lies.”
WeRide Corp. v. Kun Huang, 379 F. Supp. 3d 834, 846 (N.D. Cal. 2019). When ruling on the
sufficiency of the identification, the “identification should be liberally construed and reasonable
doubts about its sufficiency should be resolved in favor” of the plaintiff. Phoenix Techs., Ltd. v.
DeviceVM, Inc., 2010 WL 8590525, at *3 (N.D. Cal. Mar. 17, 2010).

C. To Defeat Archer’s Motion, Wisk Need Only Identify A Single Trade Secret

With Reasonable Particularity

In Jnteliclear, LLC v. ETC Global Holdings, Inc., the Ninth Circuit reversed a district
court’s summary judgment finding on the grounds that pre-discovery, Plaintiff only had to identify
“one trade secret with sufficient particularity to create a triable issue.” 978 F.3d 653, 659 (9th Cir.
2020). The Plaintiff in Jnteliclear served a § 2019.210 statement identifying its trade secret as “the
InteliClear System’s unique design and concepts and the unique software, formulas, processes,
programs, tools, techniques, tables, fields, functionality, and logic by which its components

interrelate and process data.” Jd. at 658. Defendant moved for summary judgment on the grounds
-3- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 9 of 30

that Plaintiff had failed to prove it possessed a trade secret. Jd. The Ninth Circuit reversed the
district court’s summary judgment ruling, finding that there “is at least a genuine dispute as to
whether InteliClear was successful in identifying at least one trade secret with sufficient
particularity.” Id. at 659. To be clear, Wisk believes that it has identified all of its trade secrets at a
level of particularity that far exceeds the level of specificity found adequate in Jnteliclear.
Nevertheless, the Ninth Circuit’s guidance regarding the low threshold for trade secret
identification on a motion to dismiss provides important context for the analysis. In fact, where
discovery has not yet been completed, it is not fatal for a trade secret plaintiff to leave “open the
possibility of expanding its identifications later.” Inteliclear, 978 F.3d at 659 (finding the
identification of a single trade secret with reasonable particularity sufficient to defeat summary
judgment).

D. The Merits Are Not At Issue Here

“Where, as here, credible experts declare that they are capable of understanding the
designation and distinguishing the alleged trade secrets from information already known to
persons in the field, the designation should, as a general rule, be considered adequate to permit
discovery to commence.” Advanced Modular Sputtering, 132 Cal. App. 4th at 836.; see also I-
Flow Corp. v. Apex Med. Techs., Inc., 2008 U.S. Dist. LEXIS 44551, at *14-15 (S.D. Cal. May
23, 2008) (crediting testimony of plaintiff's witness in finding § 2019.210 statement disclosed
trade secrets with reasonable particularity). Contrary expert declarations are inconsequential to the
reasonableness of the disclosure. Advanced Modular Sputtering, 132 Cal. App. 4th at 835;
Phoenix Techs., Ltd., 2010 WL 8590525, at *12-13 (finding trade secrets were adequately
disclosed despite credible expert opinions on both sides). This would be true even if, unlike here,
“there is undeniable evidence that the plaintiffs’ purported trade secret is actually public
knowledge.” Perlan Therapeutics, Inc. v. Superior Court, 178 Cal. App. 4th 1333, 1351 (2009).
The Perlan court elaborated: “The statute . . . does not create a procedural device to litigate the
ultimate merits of the case—that is, to determine as a matter of law on the basis of evidence

presented whether the trade secret actually exists.” Jd. (quoting Brescia 172 Cal. App. 4th at 149).

-4. Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 10 of 30

TI. ARGUMENT
A. Archer Waived Objection To Wisk’s Identification of Trade Secrets For
Trade Secrets Archer Chose Not To Address In Its Motion To Strike

In its Motion, Archer argues that Wisk failed to set forth with “reasonable particularity”
just 19 trade secrets. See Dkt. 50 n.2. Archer claims it did not address the remaining 33 trade
secrets because “Wisk actually only contends that Archer misappropriated 19 of them.” Jd.

That is not true. Wisk has alleged that Archer misappropriated all 52 trade secrets
identified in its § 2019.210 statement. Dkt. 16-1. While its preliminary injunction motion
addresses in detail “only those trade secrets for which the evidence of trade secret
misappropriation is most direct,” Wisk seeks discovery on all 52 trade secrets it identified. Dkt. 16
at 21. “Based on the unlawfully downloaded files, Archer’s implausibly short developmental
timeframe, Archer’s copycat design, and the public statements of Archer’s founders, Wisk
believes that discovery will reveal even further evidence of rampant trade secret
misappropriation.” Jd.

Archer’s decision not to identify any deficiency in the identification of 33 out of 52 trade
secrets disclosed in Wisk’s § 2019.210 statement! constitutes a waiver of any objection. With 33
trade secrets sufficiently identified by virtue of this concession, the entirety of Archer’s Motion
should be denied. /nteliclear, 978 F.3d at 659.

B. Archer’s Motion Relies Entirely On The Application Of An Erroneous

Standard

The standard Archer advances for a § 2019.210 statement would require Wisk to make the
same showing before discovery has begun that it is required to make in a trial on the merits. Cf
Dkt. 50 at 2 and California Model Jury Instructions at CACI No. 4402 (“To prove that the
information was a trade secret, plaintiff must prove all of the following: 1. That the information
was secret; 2. That the information had actual or potential independent economic value because it

was secret; and 3. That plaintiff made reasonable efforts to keep the information secret.”); see also

 

! The trade secrets that Archer does not object to are Nos. 5-8, 10-11, 13, 15, 19, 22-28, 32-43,

45, and 47-52.
-5- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 11 of 30

Cal. Civ. Code § 3426.1(d) (defining a trade secret as “information, including a formula, pattern,
compilation, program, device, method, technique, or process, that: (1) Derives independent
economic value, actual or potential, from not being generally known to the public or to other
persons who can obtain economic value from its disclosure or use; and (2) Is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.”). The law does not
demand such a showing at this stage. Brescia, 172 Cal. App. 4th at 149; see also Proofpoint, Inc.
v. Vade Secure, Inc., 2020 U.S. Dist. LEXIS 69048, at *29 (N.D. Cal. Apr. 20, 2020) (explaining
the court is not required under the reasonable particularity standard to “conduct a miniature trial
on the merits of a misappropriation claim before discovery may commence”).

For example, there is no requirement that Wisk describe in the § 2019.210 statement “how
each trade secret has been the subject of reasonable efforts to maintain its secrecy.” Dkt. 50 at 5.
Perlan, 178 Cal. App. 4th at 1351 (a trade secret plaintiff is not required to show “that the
purported trade secrets are actually secret” in its § 2019.210 statement). “This is an element of
their case that must be proven, but not at the prediscovery stage of the action.” Jd.

Wisk only needed to identify its trade secrets with adequate detail to allow Archer to
investigate how they might differ from matter already known and to allow the court to craft
relevant discovery. Brescia, 172 Cal. App. 4th at 147. Because Wisk’s § 2019.210 statement
meets this standard, Archer’s Motion must be denied. See Cisco, 2021 U.S. Dist. LEXIS 23787, at
*19 (denying motion to strike when viewing the pleadings in the “light most favorable to the
pleading party”).

There are some situations which would permit a Court to require a trade secret plaintiff to
identify additional information regarding its trade secrets, but that is not the case here. For
example, in opposing a motion for summary judgment, after full discovery, a trade secret plaintiff
should be prepared to set forth its trade secrets in a sufficient manner to show the existence of a
genuine issue of material fact. See, e.g., Openwave Messaging, Inc. v. Open-Xchange, Inc. , 2018
U.S. Dist. LEXIS 17776, 2018 WL 692022, at *4 (N.D. Cal. Feb. 2, 2018) (finding § 2019.210
disclosure adequate in deciding motion for summary judgment); Bladeroom Grp., 2018 U.S. Dist.

LEXIS 10905, at *3-5 (same). If a trade secret defendant alleges that none of the definitional
-6- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 12 of 30

requirements of a trade secret have been met in a summary judgment motion, the plaintiff could be
required to come forward with sufficient evidence on each requirement to show the existence of a
genuine issue of material fact.

Here, in contrast, Wisk served its § 2019.210 statement before discovery began and no
motion for summary judgment has been filed. At this point, in “assessing the adequacy of a trade
secret disclosure, ‘the designation should be liberally construed, and reasonable doubts about its
sufficiency resolved in favor of allowing discovery to go forward.’” Proofpoint, 2020 U.S. Dist.
LEXIS 69048, at *30 (quoting Brescia, 172 Cal. App. 4th at 149). “At this very preliminary stage
of the litigation, the proponent of the alleged trade secret is not required, on pain of dismissal, to
describe it with the greatest degree of particularity possible, or to reach such an exacting level of
specificity that even its opponents are forced to agree the designation is adequate.” Advanced
Modular Sputtering, 132 Cal. App. 4th at 836. “What is required is not absolute precision, but
‘reasonable particularity.’” Jd. Wisk has disclosed its trade secrets with the reasonable particularity
required.

1. Though Not Required, Wisk’s § 2019.210 Statement Describes The

Economic Value Of Its Alleged Secrets

 

Wisk was not required to set forth the economic value of its trade secrets in its § 2019.210
statement. See Bal Seal Eng'G v. Nelson Prods., 2017 U.S. Dist. LEXIS 232297, *18 (C.D. Cal.
March 13, 2017) (“For purposes of complying with section 2019.210 or FRCP 26, a plaintiff need
not prove at the discovery stage that each trade secret identified qualifies for trade secret
protection.”). Archer’s objection to Wisk’s disclosure narrowly focuses on the fact that the words
“economic value” do not specifically appear in Wisk’s § 2019.210 statement.

The truth is that although it was not required, Wisk’s § 2019.210 statement articulated “a
description of how each secret has derived independent, actual or potential economic value by
virtue of not being generally known to the public.” See Dkt. 16-8. Archer simply chooses to ignore
Wisk’s description. In its § 2019.210 statement, Wisk describes the trade secrets as well as how
they were used to design Wisk’s eVTOL aircraft. Dkt. 16-8. Because others in the eVTOL

industry could use Wisk’s trade secret information to design an eVTOL aircraft, it has value. See
-7- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 13 of 30

Cal. Civ. Code § 3426.1. Indeed, Archer appears to have used Wisk’s trade secret data to do that
very thing.

For example, Wisk explained that trade secrets 1-6 arc QTD
(Gsedyjintinn) tolselect and validate the desipn and configuration of thelaircralt (ele ymumber op
(booms {number of rotors//propeller configuration): the target weipht distribution |for the aircraft)
(@ieiicenterof sravity location!andirelevant moments of inertial)jand the designlof the figh)
Controlicomputerto maintainistability over thelentiretlipnttenvelope” 1)k1. 16-8 ai 5. Trade
secrets 7-8 similarly cover Qe
(aid! boom are sufficient tolwithstand the|vibrational loads|that are expected for its aireraitdesion)
a
ee
ee 1. 2. 7-9. As set forth in Wisk’s

statement, the data/information described in trade secrets 1-8 and 15 is valuable because it shows
how one can design and develop electric vertical takeoff and landing (eVTOL) aircraft for use in
urban air mobility, which Archer concedes is highly valuable economically. See Cal. Civ. Code
§ 3426.1 (defining trade secrets as information having “independent economic value, actual or
potential, from not being generally known to the public or to other persons who can obtain
economic value from its disclosure or use.”) (emphasis added).

Wisk’s trade secrets are especially valuable for designing eVTOLs with identical or similar
designs. As the name implies, these vehicles have to be capable of vertical takeoffs and landings.

As explained by Dr. Gandhi, there are technical tradeoffs that need to be made when designing

eVTOLs. See, ¢.g., Dkt. 16-4 {39 (explaining that (i

 

 

(ican thiaf thelnireraftlexperiences higher drag tolenerate the littmecessary non fign) "): see «is

id. 4] 43, 45-47, 50-55, 57-60. Knowing the advantages and disadvantages of these technical
tradeoffs is useful for making decisions about the design of an eVTOL. Jd. (GD

-8- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 14 of 30

(iD iratiow anid esigmed thelrest of its iit generation eV LOM airerait accordingly) "): see wise ici. «
72 (WiskiSdetemnined ihatitcould ibe more efficient (initemms of Weight Saving ihanan)
ee. Wisk’s trade secret data is most useful,

ie. valuable, when designing “a similarly configured aircraft” which is exactly what Archer did.
Id. 41.

The potential market for eVTOL aircraft, which by Archer’s own admission, is massive—
up to trillions of dollars—also demonstrates the value of Wisk’s trade secrets. See Dkt. 16-3 at 6
(“Morgan Stanley estimates Urban Air Mobility to be up to a $1.5 to approx $3.0 trillion industry
by 2040”). For Archer specifically, the trade secret data it misappropriated from Wisk was
valuable because Archer used it to purportedly secure “$1.0 billion in orders from United
Airlines” for its copycat eVTOL design, something it could not have done otherwise. Id.; see also
Dkt. 16-4 §§] 23-32 (explaining that “Archer’s stated eVTOL development timeline is too short for
independent development.”).

As to trade secrets 9-52, Archer admits that Wisk’s § 2019.210 statement and its expert
declaration explain how the identified trade secret information is “useful.” Dkt. 50 at 5; see also
Dkt. 16-1 §§] 32-62. Because Archer admits the information is useful, it is by definition
economically valuable. Cal Civ Code § 3426.1(d)(1). While Archer argues that “Dr. Collins does
not explain how any of the trade secrets derive economic value from being secret as opposed to
just being useful,” such an explanation is not required. Bladeroom Grp., 2018 U.S. Dist. Lexis
10905, at *5-6 (explaining a trade secret “consists of any unpatented idea which may be used for
industrial and commercial purposes.”). As explained above, the information in trade secrets 9-52 is
secret and can be used by others to design eVTOL aircraft. Therefore, it constitutes trade secret
information.

2. Though Not Required, Wisk Has Described How Its Trade Secrets Were

 

The Subject Of Reasonable Efforts To Maintain Secrecy.

 

Wisk was not obligated in its § 2019.210 statement to describe “how each trade secret has

been the subject of reasonable efforts to maintain its secrecy” either. Perlan, 178 Cal. App. 4th at
-9- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 15 of 30

1351 (trade secret plaintiffs need not show “that the purported trade secrets are actually secret” in
their § 2019.210 statements). Rather, that is an issue to be proven at trial. Jd.

Nevertheless, Wisk has already explained in great detail in the declaration of its executive,
Caryn Nightengale, the measures Wisk takes to maintain the secrecy of its trade secrets. See Dkt.
16-29. Regardless of whether it appears in the § 2019.210 statement itself, or whether it is required
to be, Wisk has sufficiently demonstrated that its trade secrets were the subject of reasonable
efforts to maintain secrecy. See Sunbelt Rentals, Inc. v. Victor, 2014 U.S. Dist. LEXIS 14416, at *
18-19 (N.D. Cal. Feb. 5, 2014) (finding plaintiff established its “pricing information” constitutes a
trade secret because the declaration plaintiff submitted in support of its preliminary injunction
motion explained how plaintiff “limits the dissemination of its pricing information to only certain
employees”).

C. Wisk’s 2019.210 Statement Defines Its Trade Secrets With Reasonable

Particularity

A § 2019.210 statement is not “a procedural device to litigate the ultimate merits of the
case—that is, to determine as a matter of law on the basis of evidence presented whether the trade
secret actually exists.” Brescia, 172 Cal. App. 4th at 149. Wisk’s § 2019.210 statement merely had
“to permit the defendant to ascertain at least the boundaries within which the secret lies.” B. Braun
Med, Inc. v. Rogers, 2006 U.S. App. LEXIS 884, at *9 (9" Cir. 2006); see also Whyte v. Schlage
Lock Co., 101 Cal. App. 4th 1443, 1453 (2002). It more than accomplishes that.

As detailed above, Wisk submitted declarations from two experts, each of whom stated
they could understand the trade secrets identified and could distinguish them from information
already known to persons in the field. Dkt. 16-1 §] 26-63; Dkt. 16-4 9 37-75. Those declarations
are sufficient to show the trade secrets were identified with reasonable particularity. Advanced
Modular Sputtering, 132 Cal. App. 4th at 835; Perlan Therapeutics, Inc., 178 Cal. App. at 1351;
Phoenix Techs., Lid., 2010 WL 8590525, at *12-13 (relying on expert’s opinion that trade secrets
were adequately disclosed in denying motion to compel).

Throughout its Motion, Archer repeatedly complains that its own expert, Dr. Smith, “is

unable to distinguish” Wisk’s trade secrets “from what is known by others in the field.” See, e.g.,
-10- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 16 of 30

Dkt. 50 at 11. Archer thus implicitly asks the court to decide as a matter of law whether each trade
secret identified actually constitutes a trade secret. That is procedurally improper. There is no
requirement that Wisk prove in its § 2019.210 statement that its trade secrets were not generally
known by others in the field. Brescia, 172 Cal. App. 4" at 149 (rejecting argument that in a

§ 2019.210 statement “trade secret claimants must be required in all cases to show how the alleged
trade secret is distinguished from things already known to skilled persons in the field”); see also
Genentech, Inc. v. JHL Biotech, Inc., 2019 U.S. Dist. LEXIS 36140, at * 49-50 (N.D. Cal. March
1, 2019) (same).

The fact that Archer submitted a contrary expert declaration is also “inconsequential” at
this stage. Advanced Modular Sputtering, 132 Cal. App. 4th at 835. And this would be true even
if, unlike here, “there is undeniable evidence that the plaintiffs’ purported trade secret is actually
public knowledge.” Perlan, 178 Cal. App. 4th at 1351.

If anything, Archer’s expert declaration and its opposition to Wisk’s motion for
preliminary injunction show that Archer is, in fact, able to understand the trade secrets disclosed.
In particular, Archer was able to depose Wisk’s experts about their opinions and understanding of
the trade secrets and argue, in its opposition to Wisk’s motion for preliminary injunction, that it is
not currently using Wisk’s trade secrets. Dkt. 58 at 19-21. If, as Archer claims, Wisk’s trade secret
disclosures were insufficient, it would not be capable of mounting a defense. Genentech, Inc.,
2019 U.S. Dist. LEXIS at *49-50 (rejecting defendants’ claim that the trade secrets were not
sufficiently identified in light of defendant’s ability to mount a defense).

1. Wisk’s § 2019.210 Statement Is Not Limited To General Categories

Archer’s Motion relies on arguments that individual elements of Wisk’s 2019.210
disclosure, taken alone, would be insufficient. For example, Archer complains that “[n]early every
one of Wisk’s alleged secrets begins with a general description of a general category of
information.” Dkt. 50 at 7. Archer argues the “categories are so broad that any airplane company
would have documents within the category.” Jd.

However, Wisk’s trade secrets are not limited to general categories. Wisk went much

further and sufficiently identified its trade secrets with “reasonable particularity.” Cisco, 2021 U.S.
-11- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 17 of 30

Dist. LEXIS 240028, at *7 (explaining that in considering a motion to strike the identification of

trade secrets, the Court must view the disclosure “in the light most favorable to the pleading

party”).

For example, with respect to trade secret 1, Wisk cites to specific documents and explains:

Dkt. 16-8 at 5. Thus, Wisk described the trade secret information QD

ED where it could be found—a

GD: and how it could be used. Jd. Wisk provided similar disclosures for each of
the other 51 trade secrets identified in its § 2019.210 statement. Thus, Archer’s complaints

regarding the identification of general categories is unfounded.

 

2 Archer states that the document titled QD “scems to come

from another company.” Dkt 50 at 8. Wisk assumes Archer means a company other than Wisk, but
this is incorrect. The document is identified as “Zee.Aero Proprietary” information and, as
explained in the declaration of Geoff Long, “during its ten year history, Wisk has also been known

as Levt, Zee.Aero, Kitty Hawk, and Cora.” Dkt. 16-27 { 4 (emphasis added).
-12- ase No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 18 of 30

Archer’s citation to Social Apps, LLC yv. Zynga, Inc., No. 4:11-CV-04910 YGR, 2012 U.S.
Dist. LEXIS 82767, at *11-12 (N.D. Cal. June 14, 2012), is inapt. In that case, some of the
plaintiff's trade secrets were identified only as general categories of information. /d. (finding a
trade secret described as “gameplay items, icons and interface artwork” insufficiently disclosed
under 2019.210). Wisk did not do that. Thus, this case has no application to Wisk’s § 2019.210
statement.

2. Wisk’s Statement Adequately Identifies Its Trade Secrets Within
Documents

Archer complains that “Wisk lists non-exhaustive examples of documents—often many
documents, spanning hundreds of pages, from QE — that Wisk
claims reflect the unidentified secret(s) in the general categories.” Dkt. 50 at 8. According to
Archer, Wisk is hiding the ball by “failing to point to the precise secrets alleged to lie in the
documents.” Jd. In particular, Archer complains that Wisk points to unidentified ‘jj in the
document titled (TTD without identifying what specific page or
@HBBB (or anything else) is a trade secret. Jd. at 8-9.

Here again, Archer is wrong. As explained above, Wisk identified the trade secret in the

documcnt (VAISEES IE RREAErO eIGNC pias detailed information reparding the predicted)
GERD Even a cursory review of the document shows that the information identified in
Wisk’s § 2019.210 statement—that is,
a 2>pears by name on pages 11-

14 and 15-23 of the document.

This is not a case like M/A COM Tech. Sols., Inc. v. Litrinium, Inc., 2019 U.S. Dist. LEXIS
228417, at *11 (C.D. Cal. Sept. 3, 2019) where the Plaintiff identified large numbers of documents
without any reference to specific pages. To the contrary, Wisk identified the information it

considers to be a trade secret by name. An expert in the art when given the exact name of the
-13- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 19 of 30

information considered secret is capable of looking through a document and identifying that
information. See, e.g., Dkt. 16-4 ff 38-43, 46-47, 51-55, 58-59.
3. Archer’s Complaints About “Catch-All” Phrases Are Disingenuous

According to Archer, “Wisk carefully avoids delineating any given secret by relying on
catchall phrases like ‘including’” and citing non-exhaustive lists of documents. Dkt. 50 at 9.
Again, Archer seeks to impose on Wisk requirements greater than the law requires. Reasonable
particularity does not require a party to define its trade secret down to the finest detail. Rather, it
requires that the plaintiff make some effort to define the trade secret in a manner that is fair and
proper under all the circumstances. Advanced Modular Sputtering, 132 Cal.App.4th at 835-36.
Wisk has met this requirement.

In identifying its trade secrets, Wisk describes them with particularity and then identifies
documents which disclose the trade secrets. Wisk’s disclosure is reasonable, fair, and proper under
all the circumstances. Indeed, it is far beyond what is required. Contrary to Archer’s suggestion,
the phrase “Documents reflecting this trade secret include ... ” (Dkt. 50 at 9) does not hide
anything, because this language appears after the trade secret has already been described with

reasonable particularity in the text of the § 2019.210 statement. Dkt. 16-8.

For example, Wisk identifies trade secret 9 as TTT
(withialicoreless idesien that includelanlupper and lower permanent mapnet rotor onleither sidelo)
ee” kt. 16-8 at 9. Wisk goes on to explains that the trade
scercl includes * @@Giate bearing materials shat desianyandistitiness fo ensure adequate
(clearance! between tite Totorand staton(/eato prevent flexing and mainfaimaireap dimensions) «
well as an“ (@iiintininIE? Ieoniigtiration inl witich the rotor of thelmotoris onthe exterior andthe)
Se” Ic. After describing the trade secret in great detail, Wisk

identifies documents that contain details of the ME described in Wisk’s § 2019.210
statement. Jd. at 10. This is not a case, as Archer implies, where Wisk merely points to documents
as disclosing a trade secret without any explanation as to what the trade secret is. Contrary to
Archer’s allegation, after identifying the trade secrets, Wisk then added documents and exemplars

to facilitate the identity of those trade secrets, not to hide the ball.
-14- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 20 of 30

None of the cases Archer cites are applicable here. In Loop AI Labs Inc. v. Gatti, 195 F.
Supp. 3d 1107, 1113-14 (N.D. Cal. 2016), the Court found a publicly filed § 2019.210 statement
that contained “‘catchall” descriptions that refer to allegations made in pleadings and other court
filings” insufficient. The Court’s primary objection to the Loop AI Labs trade secret disclosure
was its catchall citation to publicly filed documents. Jd. In contrast, Wisk’s § 2019.210 statement
contains no reference to publicly filed documents. Rather, it has set out in detail specific trade
secret information and identified a limited number of confidential documents that further detail the
trade secrets. Dkt. 16-8.

In M/A COM, the Court rejected the trade secret plaintiffs’ vague description of one trade
secret as a “compilation of all trade secrets set forth above including those combined with public
technology and confidential and non-confidential business information to produce MACOM
products.” M/A COM, 2019 U.S. Dist. LEXIS 228417, at *9-10. As the Court explained, this
description suggests “Plaintiffs are claiming additional trade secrets based on unidentified
combinations of trade secrets, public technology, and other nonconfidential business information.”
Id. at 10. Again, this case is different. Wisk’s § 2019.210 statement does not use “catch-all”
descriptions to describe the trade secret in a way that leaves Archer guessing as to the potential
existence of additional trade secrets. Wisk’s use of the terms “include” and “exemplary” identify
certain documents and exemplars in the documents that describe the trade secrets with reasonable
particularity. See Advanced Modular Sputtering, 132 Cal. App. 4th at 835.

D. Archer’s Remaining Complaints Are Baseless, As They Rely on Inapplicable

Standards and Feigned Confusion

The bulk of Archer’s Motion is directed to purported defects in Wisk’s identification of

specific trade secrets. Most of Archer’s complaints simply rehash the arguments discussed above.

None of these complaints is legitimate, much less justifies striking Wisk’s § 2019.210 statement.

 

3 While Archer cites Albert's Organics, Inc. v. Holzman, 2020 U.S. Dist. LEXIS 135492, at *9-
10 (N.D. Cal. July 30, 2020) for the proposition that “the use of catchall terms such as ‘including’
also indicates an overly broad designation,” the Court cites no actual use of that term in the

§ 2010.219 statement. In any event, the Court did not find that a trade secret plaintiff could not

include exemplar information in its trade secret disclosure.
-15- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 21 of 30

1. Trade Secrets 1-4 Are Sufficiently Identified
With respect to trade secrets 1-4, Archer complains that they are directed to broad, general
categories of information and that Wisk fails to differentiate these trade secrets from information

other companies possess. Neither of these arguments is based in fact.

Wisk’s trade secrets 1-4 cv
(a
(a DOK, 0-4 5.

Archer’s complaint that its expert cannot distinguish trade secrets 1-4 from what is known by
others in the field is inconsequential. Advanced Modular Sputtering, 132 Cal. App. 4th at 835. The
§ 2019.210 statement is not required to “detail how the trade secret differs from matters of general
knowledge in the trade.” Albert's Organics, Inc., 2020 U.S. Dist. LEXIS 135492, at * 4-5. It is not
Wisk’s burden, at this early stage of the case, to differentiate its trade secrets from matters already
known. Brescia, 172 Cal. App. 4th at 147-50.

It is also irrelevant if the § 2019.210 statement does not explain the information that is
secret as opposed to the information that is already known. See, e.g., Dkt. 50 at 10 (“Wisk never
explains what differentiates itsQrom that of other companies.”); Dkt. 50 at 13
(“Wisk makes no attempt to differentiate between the secret QB nformation and
the information known to others in the field.”’). The § 2019.210 statement “was intended to require
the trade secret claimant to identify the alleged trade secret with adequate detail to allow the
defendant to investigate how it might differ from matters already known and to allow the court to
craft relevant discovery.” Brescia, 172 Cal. App. 4th at 147-50. “Absent a showing that
elaboration is required to serve the [section's] goals, section 2019.210 should not be construed to
require the claimant to explain why the alleged trade secret differs from matters already known in
the industry.” Jd.

Archer also seems to believe that the data described in trade secrets 1-4 cannot constitute
trade secrets because “any aircraft company—whether it be Wisk, Archer, or some other—would

have” similar information. Dkt. 50 at 10; see also Dkt. 50 at 13 (“any airplane company will have

ee’). 15s argument makes no sense. Customer

-16- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 22 of 30

lists and pricing information are regularly found to constitute trade secret information, and yet
every company that sells products will have this type of information. Whyte v. Schlage Lock Co.,
101 Cal. App. 4th 1443, 1455 (2002) (collecting cases). While every aircraft company may have
GED they do not have this data. Dkt. 16-4 § 32. Only aircraft companies
considering this or similar designs, like Wisk, would have this specific information and find it
useful. Jd. Id. It is the information specifically created for this design that constitutes trade secret
information.

Archer next argues that data derived using software which happens to be generally

available to companies across the United States cannot constitute trade secret information. See

Dt. SO at 11 ((@UNSDEMGIOVEREIO W late tools developed by NASAlihat are available to)
(Commpaniesiacross the! United States: and there lis nothing in| Wisk’s description that differentiates)
(Getweenliieiinfommation provided byINASATs fools and Wisk siallenedisecre)) ). Not surprisingly.
Archer cites no support for this novel proposition. Indeed, if any information that could be
produced using software generally available to companies across the United States was not
protectable as a trade secret, it would essentially eliminate the ability to protect any idea as a trade
secret.

Finally, Archer complains that it cannot tell what the trade secrets are because the
document Wisk cites as disclosing the trade secrets “is 140 pages long, but Wisk does not point to

the specific pages where the alleged trade secret lies in the document.” Dkt. 50 at 11. As already

explained above, this is untrue. For example, trade secret no. 2 covers iD

 

(Girerafiilaieral longitudinall/and directional stability and control for various configurations, over
(¥arious/airspeeds\lat various angles! for various possible centerorpravitylocations) " )ki. (6-8 at

5. It is readily apparent where the corresponding information exists in the document. aaa

 

 

ee A114 dircctly below the title arc
(Ghowingihow various configurations lof eVOTLsiat various speeds and possible\center-ol-eravity)
kt. 16-6. In other words, this slide discloses exactly what

Wisk’s trade secret no. 2 identifies as the trade secret. See also id. at 26 (slide entitled

‘GED ), 27 (slide entitled GD ). 11 is telling that both Archer and its

-17- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 23 of 30

expert feign an inability to identify these pages in the powerpoint, despite the fact that the slides
are titled with the exact name of the trade secret identified in the § 2019.210 statement.

2. The Remaining Trade Secrets Are Sufficiently Identified

 

With respect to trade secret nos. 9, 12, 14, 16, 20, 21, 17, 18, 29, 30, 31, 44, and 46, Archer
raises the same baseless complaints about Wisk’s identification of its trade secrets that have
already been discussed. One familiar argument is that the trade secrets that Wisk identified cannot
be distinguished from what was already known or basic knowledge in the field. But whether
information is a trade secret or is generally known is an argument that goes to the merits of Wisk’s
claim, something that is not being decided at this stage of the case. Brescia, 172 Cal. App. 4" at
147-50. As stated above, § 2019.210 “does not create a procedural device to litigate the ultimate
merits of the case—that is, to determine as a matter of law on the basis of evidence presented
whether the trade secret actually exists.” Id. at 149.

Trade Secret No. 9

Wisk’s trade secret no. 9 covers its design for a QT
SD Used in a six-boom eVOTL aircraft design. Dkt. 16-8 at
9-10. Archer complains that Wisk has not identified what is secret about its overall design. But the
statement clearly describes what is secret about the Qi TTT,
ee” kt. 16-8 at 10. The benefit of this design for use with

eVTOL aircraft is a secret.

Next, Archer argues that the documents identified were not downloaded by any former
Wisk employee, that some of the documents were not marked confidential, and that four of the
documents come from a company other than Wisk. These arguments have no merit.

To the extent Wisk identified select files not downloaded by Wisk’s former employees
along with files that were downloaded, that identification only serves to assist Archer in

understanding the trade secrets identified.

-18- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 24 of 30

Moreover, Archer’s accusations about the source of the documents is easily dismissed. As
stated above, “during its ten year history, Wisk has also been known as Levt, Zee.Aero, Kitty
Hawk, and Cora.” Dkt. 16-27 7 4. And each of the documents identified by Wisk is labeled as
originating from one of these entities.

And it is irrelevant whether or not the documents were marked confidential at this point.
Perlan, 178 Cal. App. 4th at 1351 (explaining it would be legal error to require that a trade secret
plaintiff prove “that the purported trade secrets are actually secret” in its § 2019.210 statement).
Besides being irrelevant, Wisk explained in great detail how it maintains the secrecy and
confidentiality of its documents. See Dkt. 16-29 4] 19-25.

Finally, Archer complains that Wisk obfuscates its trade secret by identifying eight
documents spanning 592 pages. But here again, Archer’s problem is not the number of pages, but

rather that it apparently did not look at any of them. If it had, it could easily locate within those

documents discussion of ‘QD

@®” The M4 COM decision is distinguishable. In that case, the plaintiff described its trade secret
as multiple “designs,” and including research efforts generally with a vague citation to more than
100 pages of documents. M/A Com, 2019 U.S. Dist. LEXIS 228417, at *10-11. In this case,

Wisk’s identification does not include multiple “designs,” nor does it claim research efforts

generally. Wisk was very specific identifying its trade secret as QTD
(nereyefficientimotor and lift fan withian aerodynamically efficient shapes desizned specifically)
ee” kt. 16-8 at 9-10.

Trade Secret No. 12

Trade seere( no. 12 s a * GGpRISGICateE Similation tolforevaluatine all-lectiomotors)
Dkt. 16-8 at 12-13. According to Archer, Wisk has failed to “explain what the tool itself is.” Dkt.
50 at 15. Archer is wrong. As reflected in Wisk’s statement, the tool is QD

 

 

-19- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 25 of 30

(Wiskiwas/able/tolevaluatela “six-stackiair-core (coreless) motor under under differentioperating)

(Conditions!and Wwithidifferent mechanical air eap dimensions. From these inputs) ine simulation)

(Golldetemnined thelmax stator temperate, ihe motor torque constant (Kt)ipenstacky the lcumrentin)
(@inipsiper stack litieimotor efficiencysiie required bus voliaeenandthe motorloss //. Vaus. Wisk
described what the tool was and how it worked with a specific example. Jd. This is a sufficient
description to identify the trade secret with reasonable particularity. See Redfin Corp. v. iPayOne,
LIC, 2018 U.S. Dist. LEXIS 45698, *5-6 (W.D. Wash. March 20, 2018) (finding the

identification of trade secrets as the success metrics of certain marketing strategies and campaigns,
market research, and other aspects underlying its “1% commission structure” to meet the
reasonable particularity requirement).

Archer further complains about the identification of multiple documents not identifying
trade secret no. 12. But those documents contain further examples of how the QJ works
which, in turn, explains what the tool is and what it can do. In fact, Archer’s expert recognized that
the documents Wisk cited contain this information. Dkt. 50-1 § 37 (conceding the documents
Wisk cites contain QD ) Archer’s complaint is therefore misplaced. Wisk
has sufficiently identified trade secret no. 12 with reasonable particularity.

Trade Secret No. 14

Archer claims Wisk’s trade secret no. 14 cannot be distinguished from what was well
known in the field. As explained previously, that argument is meritless. Brescia, 172 Cal. App. 4"
at 147-50. Archer then argues that Wisk’s identification is insufficient because Wisk did not point
to specific pages in the identified documents. Dkt. 50 at 16. Note that neither Archer nor its expert
state they were unable to identify the trade secret information in the documents; only that Wisk did
not identify it by specific page numbers. Archer can easily identify the relevant information in the
documents by looking at them. Bladeroom Grp., 2018 U.S. Dist. LEXIS 10905, at *7 (explaining
that § 2019.210 is purposely vague to permit “play in the joints” and does not require the party
alleging misappropriation to “define every minute detail of its claimed trade secret at the outset of

the litigation”’).

-20- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 26 of 30

Archer also argues that trade secret no. 14, (iD
SD ” is insufficiently identified because Wisk does

not “describe where, when, or how the alleged studies were conducted.” Dkt. 50 at 15. But Wisk is
not required to “describe where, when, or how the alleged studies were conducted.” Indeed,
Archer does not even explain how that information is relevant. At this point, the trade secret has
been defined with requisite particularity and Archer’s complaint should be rejected. If Archer
wants information about “where, when, or how the alleged studies were conducted,” it can ask
those questions in discovery.

Trade Secret Nos. 16 and 20-21

 

With respect to trade secrets 16 and 20-21, Archer again claims the purported inability of
its expert to distinguish the trade secrets from what was well known in the field and that the trade
secrets cannot be identified from the documents Wisk cites. These arguments should be rejected
for the same reasons stated above.

Additionally, Archer complains that “Wisk never describes whether this alleged secret is in
use in Wisk’s current generation or prior generations of aircraft, which have been flying for
years.” Dkt. 50 at 16. Apparently, Archer believes that a § 2019.210 statement must describe the
trade secret with reasonable particularity and also provide a complete list of products that have
ever employed that trade secret. Unsurprisingly, Archer cites no support for this contention. To the
extent that the specific aircraft on which the trade secret information was used is relevant, that is
something that Archer can investigate further in discovery from Wisk.

Trade Secret No. 17

Archer argues that Wisk’s description does not distinguish this trade secret from what was
known in the art. But again, whether something actually constitutes a trade secret goes to the
merits of Wisk’s claim, not the reasonableness of its trade secret identification. Advanced Modular
Sputtering, Inc., 132 Cal. App. 4" at 835-36. Moreover, Archer’s ability to identify patents and
other GEStSES Tana imniotor controllersithat provide locking and stowins capabilities) bclics is claim
that it does not understand what the trade secret is. Dkt. 50 at 18; see also Genentech, Inc., 2019

U.S. Dist. LEXIS at *49-50.
-21- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 27 of 30

Second, Archer argues that Wisk’s description of this trade secret is insufficient because
“[i]f Wisk wants to claim an algorithm as a secret, it must identify the algorithm.” Dkt. 50 at 18,
citing Space Data, 2018 WL 10647160, at *2 (“Here, Space Data is claiming as its trade secret ‘an
algorithm,’ but it has not identified what the algorithm is.”). But that is exactly what Wisk did by

describing the trade secret-— Qe —in text and including

an illustration of the trade secret in the § 2019.210 statement:

Dkt. 16-8 at 18-19. Wisk’s description, example, and documents identify the trade secret with
reasonable particularity. Advanced Modular Sputtering, Inc., 132 Cal. App. 4" at 835-36.
Trade Secret No. 18
Trade secret no. 18 is described with reasonable particularity. Archer’s laundry list of
complaints should be rejected. First, Archer argues that Wisk failed to distinguish between the
trade secret and what is publicly known. But again, such a description is not required in a
§ 2019.210 statement. Brescia, 172 Cal. App. 4" at 147-50. Contrary to Archer’s Motion, Wisk

described the trade secret in great detail as:

Case No. 3:21-cv-02450-WHO

N
~

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 28 of 30

Dkt. 16-8 at 19-20. This detailed description is more than sufficient to meet the requisite
reasonable particularity standard. Bladeroom Grp., 2018 U.S. Dist. LEXIS 10905, at *7.

Regarding the citation of multiple documents, that argument should be rejected because it
is based on nothing more than the fact that Wisk did not identify specific pages. Again, Archer did
not state that it could not find the relevant pages in the documents, it only complains that Wisk did
not identify the relevant pages for it. And while the documents provide further information on the
trade secrets, the text alone is sufficient to meet the reasonable particularity standard. Id.

Trade Secret Nos. 29, 30, and 31

 

Trade secret nos. 29, 30, and 31 all relate to battery technology. Archer raises the same
objections to these trade secrets as it has to all of the others. With respect to trade secret nos. 29
and 30, Archer complains that Wisk identified several documents, but only identified exemplar
figures within those documents. To identify these trade secrets with reasonable particularity, Wisk
had to “make some showing that is reasonable.” Advanced Modular Sputtering, 132 Cal. App. 4th
at 835. By citing exemplars from the documents, Wisk has met its burden. Jd. Wisk was not
required to “define every minute detail of its claimed trade secret at the outset of litigation.” Jd.

Archer’s complaints regarding the failure to differentiate the trade secrets from what is
generally known should be rejected because whether something actually constitutes a trade secret
goes to the merits of Wisk’s claim, not the reasonableness of its trade secret identification.
Advanced Modular Sputtering, Inc., 132 Cal. App. 4th at 835-36.

For trade secret no. 31, Archer complains that it cannot understand the trade secret which

claims ” Dkt. 16-8 at

42. The results of these Pare detailed in the documents cited by Wisk under the disclosure of
-23- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 29 of 30

trade secret no. 31. And the QD is a protectable trade secret

which was disclosed with reasonable particularity. San Jose Constr., Inc. v. S.B.C.C., Inc., 155
Cal. App. 4" 1528, 1537 (2007) (explaining compilations of data are protectable trade secrets); see
also ReadyLink Healthcare v. Cotton, 126 Cal. App. 4 1006, 1020 (2005) (discussing
compilation trade secrets generally).

Trade Secret Nos. 44, and 46

 

With respect to trade secret nos. 44 and 46, Archer raises the same objections that have
already been discussed above. First, Archer argues the description of the trade secret cannot be
distinguished from what is known in the field. This objection improperly goes to the merits of the
trade secret claim, not the reasonableness of the identification. Advanced Modular Sputtering, Inc.,
132 Cal. App. 4th at 835-36. Furthermore, despite Archer’s claim to the contrary, Wisk describes
the location of the sensors for trade secret no. 46 in detail. Dkt. 16-8 at 66.

Next, Archer claims Wisk has obfuscated the trade secrets by identifying multiple
documents as disclosing the trade secrets without pinpointing precise pages. But these documents
are all easily understandable, and in conjunction with the description provided in Wisk’s
§ 2019.210 statement, can be used to readily identify the trade secrets in the documents.
Moreover, with respect to trade secret no. 44, Wisk provided an exemplar citation. That is enough
at this early stage. WeRide Corp., 379 F. Supp. 3d at 846 (explaining “[t]he plaintiff need not spell
out the details of the alleged trade secrets,” and may simply identify “the boundaries within which
the secret lies”).

IV. TO THE EXTENT ANY TRADE SECRET IDENTIFICATION IS DETERMINED

INSUFFICIENT, WISK SHOULD BE GIVEN LEAVE TO AMEND

If the Court finds that any of Wisk’s trade secrets are insufficiently identified, then Wisk
should be granted leave to refine its trade secret identification. See Krainski v. Nevada ex rel. Bd.
of Regents of Nevada Sys. of Higher Educ., 616 F.3d 963, 972 (9th Cir. 2010) (“Dismissal without
leave to amend is improper unless it is clear, upon de novo review, that the complaint could not be

saved by any amendment.”); Loop AI Labs, Inc. v. Gatti, 2015 U.S. Dist. LEXIS 170349, at *13

-24- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-02450-WHO Document 64 Filed 06/30/21 Page 30 of 30

(N.D. Cal. Dec. 21, 2015) (permitting leave to amend trade secret disclosure); see also InteliClear,
978 F.3d at 662 (“Refining trade secret identifications through discovery makes good sense.”).
V. CONCLUSION

For all of the reasons discussed above, Archer’s Motion to Strike Wisk’s § 2019.210
statement should be denied, and/or Wisk should be given leave to amend any aspects of its
§ 2019.210 disclosure found insufficient.
DATED: June 30, 2021 Respectfully submitted,

QUINN EMANUEL URQUHART & SULLIVAN,
LLP

By /s/ Yury Kapgan
Yury Kapgan
Robert M. Schwartz
Michael T. Zeller
Diane Cafferata
Patrick Schmidt
Michael LaFond

 

Attorneys for Plaintiff Wisk Aero LLC

-25- Case No. 3:21-cv-02450-WHO

 

OPPOSITION TO MOTION TO STRIKE

 
